DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 25-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Claims 1-6 and 21-24 are drawn to an infrared and ultraviolet reflecting film comprising particles that absorb UV light and reflect IR light, classified in G02B 5/208.
II. Claims 25-28 are drawn to a multi-layer film comprising a polymer substrate with chains of UV-absorbing fibers characterized by being decorated with magnetic particles in a processing step prior to polymerization of the substrate, classified in B32B 37/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the limitations of claims 1-6 and 21-24 evidence that the combination does not rely upon the details of Invention II, including the details of polymerization of UV-absorbing fibers oriented in chains; and the limitations of claims 25-28 evidence that the combination does not rely upon the details of Invention I, including the details of reflecting infrared light.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have a separate classification thereof; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix.” However, the only instance of particles being “parallel” in the specification is the indication that the film is “parallel to the magnetic field,” with no details of the specific orientation of any elongated particles being parallel in a matrix. Although the specification further describes fibers that are “aligned,” it does not clearly indicate to one having ordinary skill in the art that the fibers must be “generally parallel.” 
As such, in support of the “elongated UV light absorbing particles oriented substantially parallel in a transparent matrix,” Applicant appears to rely only upon Figs. 1 and 2. However, "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue," Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). Thus, the figures do not provide adequate support to suggest to one of ordinary skill in the art at the time the invention was filed that Applicant was in possession of “a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix.”
Claims 2-7 and 21-24 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 24 further recites that “the UV light absorbing particles of the second layer are aligned in chains separated by a second distance that differs from the first distance.” However, the specification is completely silent to any specific distances between particles in the various layers. The only description of any distances between particles is that the distances between particles “can be controlled.” There is no indication that the distances between particles should be different in different layers. Again, it appears that Applicant is relying upon Figs. 1A and 2A for support of this limitation. However, "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue," Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). One of ordinary skill in the art at the time the invention was filed could not determine any specific distances based solely on the figures, and would not reasonably recognize that a distance between particles in one layer of the figures is different from a distance between particles in another layer. As such, the limitation is not supported by the original disclosure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix.” However, it is unclear how the particles are being defined to be “substantially parallel in a transparent matrix.” Specifically, as such a matrix will have three-dimensions, any particles provided within a matrix would necessarily have at least one dimension that could be considered to be parallel to other particles within the same matrix. Further, it is unclear if a specific dimension of the particles is intended to be parallel to a specific dimension of other particles, or if any particles provided in a plane would be parallel.
Moreover, the term "substantially parallel" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of angles should be considered to be “substantially parallel” between particles, and, as such, the metes and bounds of the claim are unclear.

Claims 2-7 and 21-24 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 24 recites that “the UV light absorbing particles of the layer are aligned in chains separated by a first distance; and the UV light absorbing particles of the second layer are aligned in chains separated by a second distance that differs from the first distance.” However, it is unclear how the “first distance” and the “second distance” should be defined. Specifically, it is unclear whether the first and second distances are intended to be distances between chains in the layers or distances between particles in the chains. Furthermore, as a “chain” refers to a series of elements arranged linearly, it is unclear if there should be additional distances provided within the layers. For the purposes of examination, any layers having particles separated by different distances will be interpreted as reading on the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent No. 6,200,680; hereinafter – “Takeda”) in view of Nevo et al. (PCT Pub. No. WO 2013/132491 A2; hereinafter – “Nevo”), or, alternatively, Nevo in view of Takeda
Regarding claim 1, Takeda teaches an infrared and ultraviolet reflecting film, comprising: a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix (See e.g. Figs. 1 and 6; Abstract; C. 27, L. 7-65; C. 42, L. 54 – C. 43, L. 7; C. 44, L. 12-64; C. 53, L. 31 – C. 54, L. 6; C. 69, L. 39 – C. 70, L. 20; C. 98, L. 15-27) to reflect a range of irradiance angles and a range of infrared wavelengths (C. 43, L. 65 – C. 44, L. 64; C. 52, L. 14-35; C. 70, L. 3-20).
Takeda fails to explicitly disclose that said light absorbing particles decorated with a plurality of magnetic particles.
However, Nevo teaches light spectrum tunable nanocomposites comprising a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12), said light absorbing particles decorated with a plurality of magnetic particles (P. 16, L. 22-31).
Nevo teaches these magnetic particles as a material that endow the film with sufficient mechanical properties that “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the magnetic particles of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2).
Alternatively, Nevo teaches an infrared and ultraviolet reflecting film, comprising: a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12) to filter a range of irradiance angles and a range of infrared wavelengths (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12), said light absorbing particles decorated with a plurality of magnetic particles (P. 16, L. 22-31).
Nevo fails to explicitly disclose that the film reflects a range of irradiance angles and a range of infrared wavelengths.
However, Takeda teaches a film containing fine zinc oxide particles with absorb UV light and reflect a range of irradiance angles and a range of infrared wavelengths (C. 43, L. 65 – C. 44, L. 64; C. 52, L. 14-35; C. 70, L. 3-20).
Takeda teaches this infrared reflection to “exhibit abnormal light transmitting properties and can be used in coating compositions, coated articles, resin compositions, resin molded articles, paper, cosmetics, and the like to provide products having near infrared ray screening properties without 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Nevo to reflect infrared light as in Takeda to “exhibit abnormal light transmitting properties and can be used in coating compositions, coated articles, resin compositions, resin molded articles, paper, cosmetics, and the like to provide products having near infrared ray screening properties without impairing attractiveness and transparency of the products” and thus “be used in coating compositions, coated articles, resin compositions, resin molded articles, paper, cosmetics, and the like to furnish products which exhibit excellent transparency, screen out ultraviolet rays and infrared rays, such as heat rays, and have controlled conductivity, such as antistatic properties,” as taught by Takeda (C. 124, L. 48-67).
Additionally, regarding the limitation that the UV absorbing particles are elongated and generally parallel, Takeda teaches elliptical particles arranged within a single plane of a film, and thus teaches elongated particles that are generally parallel (C. 27, L. 7-65; C. 98, L. 15-27). Further, Takeda teaches that the shape and orientation of the particles can be modified (C. 27, L. 5 – C. 28, L. 16) such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties” (C. 1, L. 20-45).
Moreover, Nevo teaches the use of elongated particles that are generally parallel (P. 4 – P. 6) and teaches modifying the shape and arrangement of the particles based on application which “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts 
Therefore, even if the particles of Takeda or Nevo were not elongated and generally parallel, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda or Nevo such that the particles were elongated and generally parallel as suggested by both Takeda and Nevo such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties,” as in Takeda (C. 1, L. 20-45), to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.
Takeda further teaches that the film can be a multilayer film (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15).

Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2).
Regarding claim 3, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 2, as above.
Takeda further teaches that the film can be a multilayer film (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15).
Additionally, Nevo further teaches a plurality of additional layers of magnetic particle decorated UV light absorbing particles oriented in a transparent matrix to reflect a range of irradiance angles and a 
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2).
Regarding claim 4, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.
Takeda further teaches that said transparent matrix comprises a light curable matrix (C. 28, L. 46 – C. 29, L. 17; C. 30, L. 35 – C. 31, L. 15; C. 53, L. 54 – C. 54, L. 6; C. 68, L. 61 – C. 69, L. 9).
Regarding claim 5, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.

Regarding claim 6, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.
Takeda further teaches that the film can be a multilayer film (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15) and that the size of the particles can be adjusted (C. 27, L. 5 – C. 28, L. 16) such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties” (C. 1, L. 20-45).
Additionally, Nevo further teaches that the particles of UV light absorbing material in any one layer have a size that is different than the size of particles of UV light absorbing material of any other layer (P. 2, L. 3 – P. 4, L. 3).
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, 
Regarding claim 21, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.
Nevo further teaches that the magnetic particles comprise superparamagnetic iron oxide nanoparticles (SPION) (P. 16, L. 22-31).
Nevo teaches these magnetic particles as a material that endow the film with sufficient mechanical properties that “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the magnetic particles of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 22, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.
Takeda further teaches that the particles have an average size of 20 nm (C. 56, L. 50-67).
Nevo further teaches that the magnetic particles have an average size of 20 nm (P. 5 – P. 6; P. 16, L. 22-31).
Nevo teaches this particle size as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the particle size of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 23, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.
Nevo further teaches that the magnetic particles are particles selected from the group of particles consisting of solid magnetic nanoparticles, hollow magnetic nanoparticles and magnetic nanoparticles with a non-magnetic core and a magnetic shell (P. 5 – P. 6; P. 16, L. 22-31).
Nevo teaches this particle structure it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the particles of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2).
Regarding claim 24, Takeda in view of Nevo or Nevo in view of Takeda teaches the film as recited in claim 1, as above.

Additionally, Nevo further teaches that the UV light absorbing particles of the layer are aligned in chains separated by a first distance (C. 23, L. 6-44) and the composite can be a multilayer structure (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15).
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. .
Claim(s) 1-7 and 21-24 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Nevo and Bauer et al. (U.S. Patent No. 4,090,773; hereinafter – “Bauer”) or, alternatively, Nevo in view of Takeda and Bauer.
Regarding claim 1, Takeda teaches an infrared and ultraviolet reflecting film, comprising: a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix (See e.g. Figs. 1 and 6; Abstract; C. 27, L. 7-65; C. 42, L. 54 – C. 43, L. 7; C. 44, L. 12-64; C. 53, L. 31 – C. 54, L. 6; C. 69, L. 39 – C. 70, L. 20; C. 98, L. 15-27) to reflect a range of irradiance angles and a range of infrared wavelengths (C. 43, L. 65 – C. 44, L. 64; C. 52, L. 14-35; C. 70, L. 3-20).
Takeda fails to explicitly disclose that said light absorbing particles decorated with a plurality of magnetic particles.
However, Nevo teaches light spectrum tunable nanocomposites comprising a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12), said light absorbing particles decorated with a plurality of magnetic particles (P. 16, L. 22-31).
Nevo teaches these magnetic particles as a material that endow the film with sufficient mechanical properties that “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the magnetic particles of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2).
Alternatively, Nevo teaches an infrared and ultraviolet reflecting film, comprising: a layer of elongated UV light absorbing particles oriented substantially parallel in a transparent matrix (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12) to filter a range of irradiance angles and a range of infrared wavelengths (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12), said light absorbing particles decorated with a plurality of magnetic particles (P. 16, L. 22-31).
Nevo fails to explicitly disclose that the film reflects a range of irradiance angles and a range of infrared wavelengths.
However, Takeda teaches a film containing fine zinc oxide particles with absorb UV light and reflect a range of irradiance angles and a range of infrared wavelengths (C. 43, L. 65 – C. 44, L. 64; C. 52, L. 14-35; C. 70, L. 3-20).
Takeda teaches this infrared reflection to “exhibit abnormal light transmitting properties and can be used in coating compositions, coated articles, resin compositions, resin molded articles, paper, cosmetics, and the like to provide products having near infrared ray screening properties without impairing attractiveness and transparency of the products” and thus “be used in coating compositions, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Nevo to reflect infrared light as in Takeda to “exhibit abnormal light transmitting properties and can be used in coating compositions, coated articles, resin compositions, resin molded articles, paper, cosmetics, and the like to provide products having near infrared ray screening properties without impairing attractiveness and transparency of the products” and thus “be used in coating compositions, coated articles, resin compositions, resin molded articles, paper, cosmetics, and the like to furnish products which exhibit excellent transparency, screen out ultraviolet rays and infrared rays, such as heat rays, and have controlled conductivity, such as antistatic properties,” as taught by Takeda (C. 124, L. 48-67).
Additionally, regarding the limitation that the UV absorbing particles are elongated and generally parallel, Takeda teaches elliptical particles arranged within a single plane of a film, and thus teaches elongated particles that are generally parallel (C. 27, L. 7-65; C. 98, L. 15-27). Further, Takeda teaches that the shape and orientation of the particles can be modified (C. 27, L. 5 – C. 28, L. 16) such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties” (C. 1, L. 20-45).
Moreover, Nevo teaches the use of elongated particles that are generally parallel (P. 4 – P. 6) and teaches modifying the shape and arrangement of the particles based on application which “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, 
Furthermore, Bauer teaches an infrared-reflecting glazing comprising elongated particles (14’) that reflect infrared light and are oriented substantially parallel in a transparent matrix (See e.g. Fig. 1; C. 1, L. 59 – C. 2, L. 15).
Bauer teaches these elongated particles oriented parallel in a transparent matrix to increase reflection of infrared light (C. 3, L. 3-47) and provide for “glazing buildings or vehicles with an infrared-reflecting material which is transparent to visible light” (C. 1, L. 37-42).
Therefore, even if the particles of Takeda or Nevo were not elongated and generally parallel, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda such that the particles were elongated and generally parallel as suggested by Bauer to increase reflection of infrared light and provide for “glazing buildings or vehicles with an infrared-reflecting material which is transparent to visible light,” as in Bauer (C. 1, L. 37-42; C. 3, L. 3-47), such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties,” as in Takeda (C. 1, L. 20-45), to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2), and since it has been held that a mere In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Takeda further teaches that the film can be a multilayer film (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15).
Additionally, Nevo teaches a second layer of magnetic particle decorated UV light absorbing particles oriented in a transparent matrix to reflect a range of irradiance angles and a range of infrared wavelengths that is different than the ranges of irradiance angles and infrared wavelengths of a first layer, the second layer disposed on the first layer (P. 2, L. 3 – P. 4, L. 3).
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention 
Regarding claim 3, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 2, as above.
Takeda further teaches that the film can be a multilayer film (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15).
Additionally, Nevo further teaches a plurality of additional layers of magnetic particle decorated UV light absorbing particles oriented in a transparent matrix to reflect a range of irradiance angles and a range of infrared wavelengths, each layer having a ranges of irradiance angles and infrared wavelengths that are different from any other layer, each layer disposed on top of another to form a laminate of layers; wherein light passing through the layers is filtered on a wide range of wavelengths and a wide range of irradiance angles (P. 2, L. 3 – P. 4, L. 3).
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention 
Regarding claim 4, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Takeda further teaches that said transparent matrix comprises a light curable matrix (C. 28, L. 46 – C. 29, L. 17; C. 30, L. 35 – C. 31, L. 15; C. 53, L. 54 – C. 54, L. 6; C. 68, L. 61 – C. 69, L. 9).
Regarding claim 5, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Takeda further teaches that the UV light absorbing material is a metal oxide fiber selected from a group of oxides consisting of: TiO2 and ZnO (See e.g. Figs. 1 and 6; Abstract; C. 42, L. 54 – C. 43, L. 7; C. 44, L. 12-64; C. 69, L. 39 – C. 70, L. 20).
Regarding claim 6, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Takeda further teaches that the film can be a multilayer film (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15) and that the size of the particles can be adjusted (C. 27, L. 5 – C. 28, L. 16) such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties” (C. 1, L. 20-45).
Additionally, Nevo further teaches that the particles of UV light absorbing material in any one layer have a size that is different than the size of particles of UV light absorbing material of any other layer (P. 2, L. 3 – P. 4, L. 3).
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2), and such that the layers have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties,” as in Takeda (C. 1, L. 20-45).
Regarding claim 21, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Nevo further teaches that the magnetic particles comprise superparamagnetic iron oxide nanoparticles (SPION) (P. 16, L. 22-31).
Nevo teaches these magnetic particles as a material that endow the film with sufficient mechanical properties that “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the magnetic particles of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 22, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Takeda further teaches that the particles have an average size of 20 nm (C. 56, L. 50-67).
Nevo further teaches that the magnetic particles have an average size of 20 nm (P. 5 – P. 6; P. 16, L. 22-31).
Nevo teaches this particle size as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 23, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Nevo further teaches that the magnetic particles are particles selected from the group of particles consisting of solid magnetic nanoparticles, hollow magnetic nanoparticles and magnetic nanoparticles with a non-magnetic core and a magnetic shell (P. 5 – P. 6; P. 16, L. 22-31).
Nevo teaches this particle structure it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art” (P. 1, L. 24 – P. 2, L. 2).

Regarding claim 24, Takeda in view of Nevo and Bauer or Nevo in view of Takeda and Bauer teaches the film as recited in claim 1, as above.
Takeda further teaches that the UV light absorbing particles of the layer are aligned in chains separated by a first distance; and the UV light absorbing particles of the second layer are aligned in chains separated by a second distance that differs from the first distance (C. 4, L. 4-30, P. 5, L. 6 – P. 7, L. 6; C. 15, L. 1-12) and that the size of the particles can be adjusted (C. 27, L. 5 – C. 28, L. 16) such that the particles that have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties” (C. 1, L. 20-45).
Additionally, Nevo further teaches that the UV light absorbing particles of the layer are aligned in chains separated by a first distance (C. 23, L. 6-44) and the composite can be a multilayer structure (C. 4, L. 13-19; C. 72, L. 19-35; C. 119, L. 62 – C. 120, L. 15).
Nevo teaches this multilayer coating as it “endows the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the film of Takeda with the multiple layers of Nevo to “endow the composite with sufficient mechanical properties that permit a substantive reduction in the amounts of polymeric materials used, and as the active nano-cellulose material can also modulate the optical, electronic, magnetic and mechanical properties of the composite material as a whole as compared to the same properties measured for the polymeric material alone, the composite of the invention provides a unique and superb replacement for polymeric materials known in the art,” as in Nevo (P. 1, L. 24 – P. 2, L. 2), and such that the layers have “high transparency in the visible region, excellent UV absorbing properties, and heat ray screening properties” and “exhibit high light transmitting properties combined with excellent scattering properties in the visible region, that is, excellent diffuse transmission properties,” as in Takeda (C. 1, L. 20-45).
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/10/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration, and a new ground(s) of rejection made in view of Takeda, Nevo, and Bauer, as detailed above and necessitated by Applicant’s amendments.
Moreover, regarding Applicant’s arguments that “the word ‘parallel’ does not appear in either reference” and as such, Nevo does not teach parallel particles, Examiner respectfully disagrees.
Specifically, although the word “parallel” may not appear in Nevo, the claim merely requires “substantially parallel” particles, and “elongated UV light absorbing particles oriented substantially parallel in a transparent matrix” does not appear in the instant specification. As detailed above, such a limitation is not supported and is unclear. Nevertheless, given the indefiniteness of the term, Nevo’s 
Moreover, regarding Applicant’s arguments that Nevo fails to teach that the multiple layers are segregated by size, Examiner respectfully disagrees. Specifically, Nevo teaches embodiments including multiple layers (P. 2, L. 3 – P. 4, L. 3), and clearly teaches adjusting the size of the particles in order to achieve different functions. Thus, the claimed feature would have been obvious as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mitchnick et al. (U.S. Patent No. 5,441,726) teaches topical ultra-violet radiation protectants comprising UV absorbing particles arranged side-by-side.
Benz et al. (U.S. Patent No. 6,692,824) teaches infrared-reflecting bodies having particles arranged parallel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896